67 F.3d 294
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone C. COOPER, Petitioner-Appellant,v.S.R. WITKOWSKI, Warden;  T. Travis Medlock, Attorney Generalof the State of South Carolina;  State of SouthCarolina, Respondents-Appellees.Tyrone C. COOPER, Petitioner-Appellant,v.S.R. WITKOWSKI, Warden;  T. Travis Medlock, Attorney Generalof the State of South Carolina;  State of SouthCarolina, Respondents-Appellees.
Nos. 95-6509, 95-6742.
United States Court of Appeals, Fourth Circuit.
Sept. 13, 1995.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  Cameron McGowan Currie, District Judge.
D.S.C.
AFFIRMED.
Tyrone C. Cooper, Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition, denying his motion to alter or amend the judgment, and refusing to permit voluntary dismissal of the petition.  We have reviewed the record, the district court's opinion accepting the recommendation of the magistrate judge, and the district court's order denying the motions to withdraw the petition and to alter the judgment, and find no reversible error.  Accordingly, although we grant a certificate of probable cause to appeal in No. 95-6509, we affirm on the reasoning of the district court.  Cooper v. Witkowski, Nos.  CA-93-599-3-22AJ;  CA-93-599-2-22AJ (D.S.C. Feb. 14 & Apr. 24, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED